DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11, drawn to a method for producing a sulfur battery with an improved lifetime.
Group II, claim 12, drawn to a battery activation system comprising a module configured to implement the activation step of claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of the activation step of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhang "A new finding on the role of LiNO3 in lithium-sulfur battery."
 Regarding claim 1, Zhang discloses a method for producing a lithium-sulfur battery (P100; C1; “BR2335-type Li-S coin cells”) with an improved lifetime (P105; C1; “[t]he combination of a soluble nitrate in the electrolyte and an insoluble nitrate in the cathode leads to synergetic improvement on the cycling performance of the Li-S batteries”), comprising: an activation step of forming a positive electrode active material-derived compound from a compound including elemental sulfur (P100; C1; “elemental sulfur”) by charging and discharging the lithium-sulfur battery (P100; C1; “galvanostatically cycled” and P100; C2; “cycled for 5 times to ensure the formation of matured surface layer on two electrodes”), which comprises the compound including elemental sulfur (P100; C1; “elemental sulfur”) and an electrolyte liquid (P100; C1; “1:1 (wt.) DME/DOL mixed solvent” with “0.25 mol kg-1 LiTFSI-0.25 mol kg-1 LiNO3”). 
Zhang further discloses that the activation step of forming a positive electrode active material-derived compound comprises mixing sulfur (P100; C1), Super-P (SP) (P100; C1), a conductor (P100; C1), and a binder (P100; C1) with water as a solvent (P100; C1). The prepared composition was coated on an aluminum current collector and then dried to prepare a positive electrode (P100; C1). Then, the prepared positive electrode is placed in a case and an electrolyte is injected into the case (P100; C1). The electrolyte was prepared by dissolving LiTFSI and LiNO3 (P100; C1) in an organic solvent formed with dioxolane (DOL) and dimethyl ether (DME) (P100; C1).
The instant specification discloses that the activation step of forming a positive electrode active material-derived compound comprises mixing sulfur, Super-P, a conductor, and a binder with water as a solvent (P20; first paragraph).  The prepared composition for forming a positive electrode active material layer was coated on an aluminum current collector and then dried to 3 ((P20; third paragraph) in an organic solvent formed with dioxolane (DOL) and dimethyl ether (DME) (P20; third paragraph).
Since Zhang discloses a similar activation step of forming a positive electrode active material-derived compound with respect to the instant specification, a substantially identical positive electrode active material-derived compound would be expected to include “wherein the positive electrode active material-derived compound has a solubility of 1% by weight or greater in the electrolyte liquid.”  
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the positive electrode active material-derived compound of Zhang to have the claimed solubility because the positive electrode active material-derived compound of Zhang and the positive electrode active material-derived compound of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
A telephone call was made to Craig A. McRobbie (REG NO 42874) on 3/29/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759